(Por la Corte, a propuesta del
Juez Asociado.Sr. Travieso.)
Solicitada la desestimación de este recurso de apelación por el *983fundamento de no haberse notificado el escrito de apelación a la parte demandada y apelada, oídas las partes y visto el escrito de oposición radicado por los apelantes, así como las declaraciones ju-radas que acompañan una y otra parte, estimamos que los apelantes han cumplido suficientemente con los requisitos de la ley, según ha sido ésta interpretada en Serra v. Corte Municipal, 49 D.P.R. 542, y por lo tanto se declara sin lugar la moción de desestimación.
Los Jueces Asociados Síes. Wolf y Córdova Dávila no intervinieron.